Separate appeals by the defendant The Albany Garage Company and by the defendant City of Albany from a judgment of the Supreme Court, entered in the Albany county clerk’s office on June 8, 1937, and also from an order entered in said clerk’s office on June 14, 1937.
Plaintiff has recovered a judgment against the city and property owner for personal injuries suffered when a truck came into collision with a canopy under which plaintiff was standing which extended over the sidewalk.
Judgment and order affirmed, with costs.
Hill, P. J., Crapser, Bliss and Heffernan, JJ., concur; McNamee, J., dissents, with a memorandum.